 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                         )         No. CV-16-02079-PHX-SPL
      United States of America,
                                           )             CR-07-00428-PHX-SPL
 9                                         )
                     Plaintiff/Respondent, )
10    vs.                                  )
                                           )         ORDER
11                                         )
      Rufino Valdez-Lopez,                 )
12                                         )
13                   Defendant/Movant. )
                                           )
                                           )
14
15          Movant Rufino Valdez-Lopez has filed a Motion to Vacate, Set Aside, or Correct
16   Sentence by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 (“Motion”) (Doc.
17   1). The Honorable Eileen S. Willett, United States Magistrate Judge, has issued a Report
18   and Recommendation (“R&R”), recommending that the Court grant the Motion. Judge
19   Willett advised the parties that they had fourteen (14) days to file objections to the R&R
20   and that failure to file timely objections could be considered a waiver of the right to obtain
21   review of the R&R. (Doc. 24 at 4); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72; United
22   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
23          The parties did not file objections, which relieves the Court of its obligation to
24   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
25   (1985) (“[Section 636(b)(1)] does not… require any review at all… of any issue that is not
26   the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must determine
27   de novo any part of the magistrate judge’s disposition that has been properly objected to.”).
28   The Court has nonetheless reviewed the R&R and finds that it is well-taken. The Court
 1   will adopt the R&R and grant the Motion. See 28 U.S.C. § 636(b)(1) (stating that the district
 2   court “may accept, reject, or modify, in whole or in part, the findings or recommendations
 3   made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The district judge may accept, reject,
 4   or modify the recommended disposition; receive further evidence; or return the matter to
 5   the magistrate judge with instructions.”). Accordingly,
 6             IT IS ORDERED:
 7             1. That Magistrate Judge Eileen S. Willett’s Report and Recommendation (Doc.
 8   20) is accepted and adopted by the Court;
 9             2. That the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal
10   Custody pursuant to 28 U.S.C. § 2255 (CV-16-02079-PHX-SPL, Doc. 1; CR-07-00428-
11   PHX-SPL, Doc. 276) is granted;
12             3. That the portion of the Court’s June 4, 2008 Judgment (CR-07-00428-PHX-SPL;
13   Doc. 222) convicting Movant of violating Title 18, U.S.C. §924(c), Possession or Use of a
14   Firearm in a Crime of Violence, a Class A Felony offense, as charged in Count V of the
15   Superseding Indictment is vacated;
16             4. That the Court shall hold a resentencing hearing for Counts I-IV in the
17   underlying related criminal action, Case No. CR-07-00428-PHX-SPL;
18             5. That the Probation Department shall prepare an updated presentence
19   investigation report prior to the resentencing hearing;
20             6. That the Clerk of Court shall file this Order in the underlying related criminal
21   action, Case No. CR-07-00428-PHX-SPL; and
22             7. That the Clerk of Court shall enter judgment accordingly and terminate this
23   action.
24             Dated this 27th day of September, 2019.
25
26                                                       Honorable Steven P. Logan
                                                         United States District Judge
27
28

                                                    2
